FILED
                            NOT FOR PUBLICATION                             MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10292

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00424-LKK

  v.
                                                 MEMORANDUM *
ANTHONY BATOR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Craig M. Kellison, Magistrate Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Anthony Bator appeals pro se from the conviction and fine imposed for

constructing a road without an approved operating plan, in violation of 36 C.F.R.

§ 261.10(a), and damaging a natural feature or property of the United States, in

violation of 36 C.F.R. § 261.9(a).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bator contends that the Forest Service lacks jurisdiction to regulate his

mining operations. To the contrary, 16 U.S.C. §§ 478 and 551 granted to the

Secretary of Agriculture the “power to adopt reasonable rules and regulations

regarding mining operations within the national forests.” United States v. Weiss,

642 F.2d 296, 298 (9th Cir. 1981).

      Bator also contends that the he was entitled to an indictment by a grand jury,

proceedings before an Article III judge rather than a magistrate judge, and a jury

trial. Because the offenses charged were only petty offenses, a grand jury was not

required, see Fed. R. Crim. P. 58(b)(1); no consent was required for the trial before

the magistrate judge, see 18 U.S.C. § 3401(b); and there was no right to a jury trial,

see Blanton v. City of North Las Vegas, 489 U.S. 538, 543 (1989).

      Bator also contends that based on certain comments and rulings made during

trial, the magistrate judge should have recused himself. The record does not reflect

that there was any “extrajudicial source” of bias or a “high degree of favoritism or

antagonism” requiring recusal. Liteky v. United States, 510 U.S. 540, 555 (1994).

      Bator’s remaining contentions lack merit.

      AFFIRMED.




                                          2                                       10-10292